                                          Case 5:16-cv-01120-LHK Document 451 Filed 01/21/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     GREGOR LESNIK, et al.,                               Case No. 16-CV-01120-LHK
                                  12                    Plaintiffs,                           ORDER RE: MOTIONS FOR
Northern District of California
 United States District Court




                                                                                              DEFAULT JUDGMENT
                                  13              v.

                                  14     EISENMANN SE, et al.,

                                  15                    Defendants.

                                  16

                                  17          In the October 30, 2019 Case Management Order, the Court set a deadline of February 28,

                                  18   2020 for Plaintiff to dismiss or file default judgment motions for non-appearing defendants. ECF

                                  19   No. 415. As of January 21, 2020, the Clerk has entered default as to 12 of the defendants in this

                                  20   case. In order to maintain the efficiency and order of the case, Plaintiff is instructed to avoid filing

                                  21   duplicative motions for default judgment and should instead attempt to group related defendants

                                  22   into the same motion wherever possible. Further, by January 27, 2020, Plaintiff shall file a

                                  23   statement indicating how many separate motions and as to which Defendants Plaintiff intends to

                                  24   move for default judgment.

                                  25   IT IS SO ORDERED.

                                  26   Dated: January 21, 2020                          ______________________________________
                                                                                         LUCY H. KOH
                                  27                                                     United States District Judge

                                  28                                                      1
                                       Case No. 16-CV-01120-LHK
                                       ORDER RE: MOTIONS FOR DEFAULT JUDGMENT
